 1

 2

 3

 4

 5

 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA
11

12    GINNY RENE BURNS,                                     Case No. 1:19-cv-00519-DAD-EPG
13                         Plaintiff,                       ORDER DENYING WITHOUT
                                                            PREJUDICE MOTION TO PROCEED IN
14                    v.                                    FORMA PAUPERIS AND ORDERING
                                                            PLAINTIFF TO SUBMIT A PROPERLY
15                                                          COMPLETED APPLICATION WITHIN
      COUNTY OF FRESNO, ET AL.,                             THIRTY DAYS
16
                           Defendants.                      (ECF No. 2)
17

18

19            Plaintiff, Ginny Rene Burns, is proceeding pro se in this action. (ECF No. 1.) On April 22,

20   2019, Plaintiff applied to proceed in forma pauperis. (ECF No. 2.) However, Plaintiff’s

21   application is incomplete. Specifically, in response to question three, Plaintiff indicated that she

22   received money from a business, profession, or other self-employment, but Plaintiff failed to

23   describe the source of money and state the amount received from that source and the amount she

24   expects to continue to receive as is required by the application. (ECF Doc. No. 2). To the extent

25   Plaintiff did not actually receive funds from those sources, she should not check the “yes” box for

26   that question. To the extent Plaintiff did receive funds from those sources, she must describe each

27   source of money and state the amount received and what she expects she will continue to receive.

28   (Id.).

                                                        1
 1
            Accordingly, Plaintiff’s application to proceed in forma pauperis is DENIED without
 2
     prejudice. Plaintiff shall have thirty days from the date of this order to file a properly completed
 3
     application to proceed in forma pauperis. Plaintiff is warned that failure to file a properly
 4
     completed application to proceed in forma pauperis by that date may result in a recommendation
 5
     that this case be dismissed without prejudice. See Waldrop v. Deward, 06-cv-0975, 2007 WL
 6
     97028 at *1-2 (E.D. Cal. Jan. 9, 2007).
 7

 8   IT IS SO ORDERED.
 9
        Dated:     April 24, 2019                               /s/
10                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
